department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date fsa-n-157975-01 cc corp b6 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel attn from subject steve hankin senior technician reviewer cc corp fsa-n-157975-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent taxpayer corporation subsidiary businesses area ab services product year year year agreement aa bb cc fsa-n-157975-01 x clients m m issues whether the amounts subsidiary received from corporation pursuant to certain agreements constitute nontaxable shareholder contributions to capital under code sec_118 or taxable payments for goods and services whether the amounts subsidiary received from corporation pursuant to certain agreements constitute nontaxable non-shareholder contributions to capital under code sec_118 or taxable payments for goods and services conclusion sec_1 the amounts subsidiary received from corporation pursuant to certain agreements are not excludable from income as shareholder contributions to capital under sec_118 rather they are payments for goods and services the amounts subsidiary received from corporation pursuant to certain agreements are not excludable from income as non-shareholder contributions to capital under sec_118 rather they are payments for goods and services facts parent is a corporation exempt from federal taxation under code sec_501 whose exempt_purpose is the provision of ab services parent has several subsidiaries two of which are taxpayer a taxable corporation and corporation a tax exempt entity corporation’s exempt_purpose is the same as the parent’s taxpayer is the common parent of a for-profit consolidated_group the group subsidiary is wholly owned by taxpayer and is also a member of the group subsidiary is in the business of providing x services and x practices generally to its community in furtherance of its business_purpose subsidiary purchases x practices and employs xs corporation operates businesses in area corporation apparently had an insufficient number of xs on its staff and wished to increase that number it also wished to fulfill its purposes and mission of providing quality product to members of fsa-n-157975-01 its community in order to meet its needs and fulfill its purposes corporation entered into a number of virtually identical agreements with subsidiary in these agreements subsidiary agreed to provide x practices and xs to corporation which agreed to reimburse subsidiary for all items of cost and expense related to the employment of xs and the amount of cost and expenses of each x practice which exceed the net operating revenues of that practice under the agreements subsidiary is entitled to keep cc of the profits generated by x practices and must pay to corporation the remaining bb of the monthly net_income generated by x practices each agreement relates to the provision of one x and or one x practice also under the terms of each agreement corporation agreed to extend to subsidiary a line of credit equal to the amount by which monthly cash disbursements exceed the amount of monthly gross cash collections of the x practice the agreements generally provide that monies advanced by corporation to subsidiary pursuant to the line of credit constitute short-term loans and bear interest at a rate of prime plus one percent they also provide that such loans shall be repaid solely from cash collected by x practice each agreement provides that the parties make monthly determinations of the amounts to be paid or received by each party that is if in one month the parties determine that x practice shows a profit net operating revenues exceed the cost and expenses subsidiary remits bb of that month’s profit to corporation if in the next month the parties determined that x practice shows a loss cost and expenses exceed net operating revenues corporation remits the amount of loss to subsidiary as reimbursement of the latter’s expenses the agreements provide that prior to determining the monthly profit or loss subsidiary will first repay the line of credit including interest owed out of gross practice receipts the amount of gross_receipts remaining will be used to determine whether there is a profit or loss that month in practice it appears that subsidiary obtained loans from a local bank and corporation reimbursed subsidiary for the principal_amount of the loan as well as any interest accrued thereon the loans were secured_by the assets of the x practice and any mortgage thereon and by assignment of the agreement relating to that x practice generally after subsidiary acquired the practice subsidiary and x who owned the practice would enter into an employment agreement and x would become an employee of subsidiary these employment agreements provide that subsidiary will pay x a salary and x will provide product to corporation and become a member of corporation’s staff taxpayer as the common parent of the group of which subsidiary was a member fsa-n-157975-01 reported the amounts paid to subsidiary by corporation and amounts paid_by subsidiary to corporation as taxable_income and deductions respectively on the group’s consolidated_returns for taxable_year sec_1 and now taxpayer seeks refunds and has filed amended returns for year sec_1 and the amended returns show that taxpayer has excluded the payments to subsidiary by corporation from taxable_income and removed the deductions for monies subsidiary paid to corporation taxpayer now alleges that the amounts paid to subsidiary by corporation were not payments for services rendered rather they were contributions to subsidiary’s capital on its books subsidiary recorded the payments it received from corporation as revenue and recorded as expenses monies it expended in the acquisition of x practices its balance_sheet does not reflect any of these amounts as paid in exchange for stock or contributions to capital corporation on its books treated the payments it made to subsidiary as expenses and the monies it received from subsidiary as income parent on its consolidated financial statements eliminated these back and forth payments between subsidiary and corporation because corporation and subsidiary were affiliated for financial reporting purposes in response to certain idrs taxpayer states that parent’s ceo wanted to show subsidiary making profits because at the time subsidiary was formed various governmental laws and regulations governing m m payments made it economically desirable that subsidiary be formed as a for-profit corporation taxpayer further states that it was initially expected that subsidiary would make a profit from these agreements additionally taxpayer stated that contrary to the express terms of the agreements it was never the intention of the parties that subsidiary repay corporation the amounts due with respect to the loans law and analysi sec_1 the payments to subsidiary were taxable payments for goods and services taxpayer alleges that the payments were not taxable payments for goods and services rather they were contributions to subsidiary’s capital corporation owns no stock in subsidiary and received no equity_interest in exchange for its payments therefore it is difficult to envision these payments as shareholder contributions to capital unless the payments in effect as opposed to in fact flowed as a series of distributions from corporation to parent followed by a series of contributions of the same amounts to taxpayer followed by further contributions of the same amounts by taxpayer to subsidiary if there is convincing evidence showing that the agreements were entered into and the payments were made at the direction of the parent then we might recognize that taxpayer has a basis for its position that fsa-n-157975-01 these payments were made by a shareholder we note however that if this was in fact the case then the shareholder who makes the contributions to subsidiary’s capital would be taxpayer not corporation even if it is established that taxpayer in effect made these payments to subsidiary it does not end the inquiry because not all money transfers from a shareholder to his corporation are contributions to capital see 614_f2d_670 9th cir membership fees and dues paid to an athletic club by members who were deemed to be the club’s shareholders were held to be conditions of entitlement to the club’s facilities and were not exempt as capital contributions 74_tc_35 tax_court denied a country club’s motion for summary_judgment holding that a proprietary interest is not sufficient to turn a membership fee into a capital_contribution 308_f2d_634 court concluded that the members had no investment motive in paying dues to a grocery- buying cooperative because memberships were not transferable and there was no way that members could recover their investments in the corporation but it is premature to determine at this point in our analysis whether taxpayer made nontaxable contributions to subsidiary’s capital it would be putting the cart before the horse rather we must first determine whether these payments constitute taxable payments for goods and services we find that these payments are taxable payments for goods and services and therefore they cannot be contributions to capital hence it is unnecessary for us to further determine whether these payments constitute under the case law factors nontaxable contributions to subsidiary’s capital to be thorough however we do in fact make this subsequent analysis see below if the payment serves a specific quid pro quo then the payments must constitute taxable payments for goods and services see united grocers supra here corporation made these payments to subsidiary whose for-profit business_purpose is the provision of x and x practices corporation made these payments either to facilitate the hiring of additional x for its staff and or to facilitate getting additional clients referrals under the terms of each agreement subsidiary was to provide xs who would serve on corporation’s staff in exchange for these payments corporation received direct benefits eg xs to serve on its staff and the expectation that these xs would refer clients to corporation’s businesses 1taxpayer’s representative states that parent taxpayer corporation and subsidiary all had the same ceo and cfo and all had the same key members as trustees and directors we do not believe that this in and of itself sufficiently establishes that the parties entered into these agreements at the direction of the parent fsa-n-157975-01 additionally corporation made the payments and received a quid pro quo quid pro quo payments cannot be contributions to capital cf announcement 1992_5_irb_51 where an exempt_organization performs valuable advertising marketing and similar services on a quid pro quo basis for the corporate sponsor payments made to an exempt_organization are not contributions to the exempt_organization taxpayer’s representative makes much of the fact that x and x practices did not provide services directly to corporation rather he argues the x and x practices provided services to the members of corporation’s community this is a distinction without a difference subsidiary provided xs to corporation to serve on corporation’s staff it is reasonable to expect that xs serving on corporation’s staff would refer clients to corporation’s businesses we believe the above analysis alone is dispositive of the issue the following analysis discusses various factors developed under the case law for distinguishing between taxable_payment for goods and services and nontaxable contributions to capital cases where the distinction between the two is not as clear as it is here payments are not shareholder contributions to capital congress intended to exert the full measure of its taxing power and to tax all gains except those specifically exempted united grocers supra citing the u s supreme court’s holdings in 348_us_426 and 351_us_243 exemptions and deductions are matters of legislative grace and a taxpayer seeking either must show that he comes squarely within the terms of the law conferring the benefit sought 292_us_435 a 2we note an obvious contradiction in taxpayer’s position taxpayer states that subsidiary was formed as a for-profit corporation and that it was expected that subsidiary would show that it was making profits however if we treat these payments as capital contributions as taxpayer requests it seems a certainty that subsidiary would have predominantly incurred losses during the entire period of these agreements the record of subsidiary’s financial performance under the agreements appears to clearly prove this point this belies taxpayer’s assertion that either the subsidiary was formed to make a profit or that these payments were contributions to capital thus this observation tends to further refute the idea that these payments were intended as capital contributions fsa-n-157975-01 capital_contribution is an exclusion_from_gross_income and therefore it is a matter of legislative grace and must be narrowly construed 30_tc_1151 taxpayer has failed to show that it comes squarely within the terms of code sec_118 under code sec_118 capital contributions are excluded from a corporation’s gross_income contributions made in consideration for goods or services rendered are not excludable capital contributions sec_1_118-1 specifically provides t he exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of enticing the taxpayer to limit production here as we determined above these payments were payments made by corporation in consideration for goods or services rendered by subsidiary sec_118 as first included in the code merely restate d the existing law as developed through administration and court decisions s rep no 83rd cong 2d sess the original legislative_history discussed only non- shareholder contributions by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the transferee see h_r rep no 83d cong 2d sess however the provision also applies to contributions by transferors owning a proprietary interest in the transferee sec_1_118-1 106_tc_369 similarly reimbursement for operating_expenses even if a recipient is required_by_law to make capital improvements with the money are not capital contributions revrul_73_566 1973_2_cb_152 per_diem charges taxpayer received from the icc which money could only be used to purchase build or rebuild boxcars were part of the consideration for taxpayer- rendered services the payments here were spent on the operation of subsidiary’s business under the agreement the amount corporation pays to subsidiary equals the amount of expense subsidiary incurs in the employment of x and in the operation of x’s practice the agreement which refers to these payments as reimbursements expressly provides that the payments were to reimburse subsidiary for its operating_expenses reimbursement for operating_expenses even if recipient is required_by_law to make capital improvements with the money are not capital contributions see revrul_73_566 1973_2_cb_152 here the case for finding that the payments are not capital contributions is even stronger than that set forth in the revenue_ruling because subsidiary was not required_by_law or contract to make capital improvements with the money nor did it make such improvements fsa-n-157975-01 the board_of trade of the city of chicago supra hereinafter cbot is the governing authority for what constitutes contributions to capital in the shareholder corporation context in cbot the tax_court stated that the correct characterization of a shareholder payment to a corporation depends on the capacities in which the shareholder and the corporation deal with each other in making and receiving payment the court further reasoned that if the shareholder’s primary motive for the payment is an investment motive ie the payment will enhance the value of the shareholder’s equity_interest then the payment will be deemed a contribution_to_capital this investment motive test has considerable support in the case law see united grocers supra court focused on whether contributor has an investment motive washington athletic club supra court focused on whether contributor has an investment motive the cbot court discerned three objective factors whose presence tends to support the existence of an investment motive the fee in question is earmarked for application to a capital acquisition or expenditure the payors are the equity owners of the corporation and there is an increase in the payor’s equity_interest by virtue of the payment and the payors have an opportunity to profit from the appreciation in their investment here none of these three factors are present cbot’s first factor there is no evidence that these payments to the subsidiary were specifically earmarked or applied to capital acquisitions or expenditures in fact it is clear from the agreements that the payments received by subsidiary were for past operating_expenses all payments were reimbursements to subsidiary for expenses arising from subsidiary’s employment of x and the operation of x practices there is nothing whatsoever in the agreement that would suggest that taxpayer or anyone else transferred these funds to subsidiary anticipating that they would be segregated in a capital improvements fund or that they would be used substantially for capital purposes cbot’s second factor there is no increase in taxpayer’s equity_interest in subsidiary by virtue of the payments made by corporation these payments matched dollar-for-dollar subsidiary’s operating_expenses thus the payment sec_3it is clear from the u s supreme court’s holdings in both 339_us_583 and 319_us_98 that the motive or purpose and intent in making the contributions is a dominant factor in determining whether the contribution was in reality a capital_contribution both brown and detroit edison were nonshareholder contribution_to_capital cases the motive or purpose and intent in making the contributions is also a dominant factor in shareholder corporate contexts see washington athletic club supra fsa-n-157975-01 could not and do not result in a positive increase in subsidiary’s equity_capital neither taxpayer nor anyone else received anything other than the provision of xs and x practices in return for the purported investments in subsidiary see 887_f2d_760 7th cir court stated that the problem with taxpayer’s argument that the membership fees should be likened to capital contributions is that the ama members receive nothing additional in return for their investment in the ama cbot’s third factor taxpayer did not nor did it have an opportunity to profit from the appreciation in these purported investments because there was neither an increase in subsidiary’s capital nor an increase in taxpayer’s equity_interest in subsidiary by virtue of these payments since the payments did not increase subsidiary’s capital there was no increase to appreciate and therefore no opportunity to profit from making these payments see oakland hills country club supra court found as a factor against finding a proprietary interest that the members could not profit from appreciation in the value of the membership in conclusion the payments do not constitute shareholder contributions to subsidiary’s capital because they do not pass the three factors set forth in cbot payments do not constitute non-shareholder contributions to subsidiary’ sec_3 capital sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to fsa-n-157975-01 a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production the supreme court has considered the issue of contribution_to_capital in the non- shareholder context in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility's facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers' payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the court determined that the customers had no intent to make contributions to the company's capital later the court held that payments to a corporation by community groups to induce the location of a factory in their community represented non-shareholder contributions to capital 339_us_583 the court concluded that the contributions made by the citizens were made without anticipation of any direct service or recompense but rather with the expectation that the contribution would prove advantageous to the community at large id pincite the contract entered into by the community groups and the corporation provided that in exchange for a contribution of land and cash the corporation agreed to construct a factory operate it for at least years and meet a minimum payroll id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not non-shareholder contributions to the taxpayer's capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago b q r co found that the distinguishing characteristic between those two cases was the differing purposes motivating the respective transfers in brown shoe co the contributors only expectation was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct service or recompense but only of obtaining advantage for the general community such payments constituted non-shareholder contributions to capital fsa-n-157975-01 where a corporation makes payments expecting to receive a direct as opposed to indirect or speculative benefits then such payments are taxable payments for goods and services and not nontaxable contributions to capital see 55_tc_729 payment by ford motor company to relocate car dealership was not an excludable contribution_to_capital since ford expected the direct benefit of increased sales of its cars here corporation made these payments expecting to receive a direct as opposed to indirect or speculative benefit corporation contracted with subsidiary to provide corporation with xs to serve on its staff further by making these payments corporation expected that xs would refer their clients to corporation’s businesses this is analogous to making payments for referrals the court in chicago b q r co also stated that there were other characteristics of a non-shareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a non-shareholder contribution_to_capital under both the and codes it must become a permanent part of the transferee's working_capital structure it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee it must be bargained for the asset transferred must foreseeably result in benefit to the transferee in an amount commensurate with its value and the assets ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in light of the above for a transfer to be a non-shareholder contribution to the capital of a corporation there must be the proper motivation of the transferor as well as the requisite effects on the economic position of the transferee further contributions that are available for the payment of dividends interest operating_expenses or other expenditures usually charged to profits are not contributions to capital because they are not restricted to asset acquisitions see 93_f2d_875 4th cir 577_f2d_700 g_c_m in the instant case we conclude that the payments from the corporation to subsidiary fail the requisite tests for exclusion from income as non-shareholder contributions to capital under sec_118 specifically the payments as described in your request for field_service_advice did not become a permanent part of subsidiary’s working_capital structure rather the payments were used for payroll and operating_expenses also these payments were compensation to subsidiary the corporation and subsidiary entered into the agreement whereby the corporation agreed to reimburse expenses_incurred by subsidiary in exchange for subsidiary employing xs who would become members of corporation’s staff and perform services as needed for the corporation in return for the payments the corporation was also entitled to receive from subsidiary bb of the net_income of the x practices accordingly the payments made by the corporation to subsidiary were direct payments for a specific quantifiable service provided for corporation by subsidiary and therefore not excludable from income as non-shareholder contributions to capital under sec_118 for these reasons the payments can not be nontaxable non-shareholder contributions to capital case development hazards and other considerations our analysis focuses on the reasonable belief that corporation entered into these agreements because it needed additional xs on its staff or it expected to receive increased referrals of clients to its businesses it is clear to us that either of these two purposes is sufficient to establish that it made these payments for goods and services and that it expected to receive a specific quid pro quo taxpayer still 4finally we note that you raise a question in footnote on page of your request for field_service_advice we are not sure whether you are asking us to opine about the taxpayer’s method_of_accounting nonetheless we note that we do not have the original return and there are no details in the discussion as to subsidiary’s overall_method_of_accounting further we are not sure whether the field is questioning the method_of_accounting for payments through the x practices reimbursements from corporation or any other item_of_income or deduction which might have been available for subsidiary or taxpayer therefore we cannot properly address this issue fsa-n-157975-01 fails under the tests set forth for shareholder and non-shareholder contributions to capital taxpayer failed to satisfy all of the cbot factors and at least of the chicago b q r co factors we recognize however that this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions cc
